DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Edamura et al. (JP 2011060072A), Mori et al. (JP 2017010284A) and Ogoshi et al. (JP 2010231450) appear to be the closest prior arts on record. The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Edamura et al. (JP 2011060072A) discloses a system used to confirm that a user of a portable terminal device has viewed posted material posted in a plurality of places by visiting one of the posted places, the system being characterized by comprising the portable terminal device and a server (arrival confirmation system includes: a mobile communication terminal which transmits location information to a server according to a user's operation, receives a plurality of check points selectable by the user from the server followed by displaying, and reports arrival confirmation information for determining whether the user arrives at a specific check point, abstract; when the participant reaches the checkpoint, the participant visually recognizes this keyword and inputs it to the terminal 10, para 0141), the portable terminal device including a portable-terminal control unit (the terminal 10 includes a 
The prior art Mori et al. (JP 2017010284A) discloses the server including a server control unit (server control program 851 is a program for controlling the entire content providing server 230.para 0069), a server communication unit (communication control unit 501 controls communication between the content providing server 230 and another device, para 0067), and a server storage unit (content storage unit 620, para 0056) that stores authenticated images (authentication unit that authenticates the client, receives the target image and content transmitted from the client PC 220, para. 0048) about the posted material in the individual posted places in association with position information of the posted places (the provided content database 503 associates and registers the target image and the content transmitted from the client PC 220. Also, the provided content database 503 stores the association of the target image, the target location, and the content as a table, para 0048), and characterized in that: the portable-terminal control unit (smartphone 210 via the communication control unit 501, para. 0053) obtains portable-terminal position information by using the position-information obtaining unit (the current position determination unit 1310 receives the current position information from the smartphone 210, and looks at the target location within a 
The prior art Ogoshi et al. (JP 2010231450) discloses compares an image of a space captured by the image capturing unit with a reference-posted-material image stored in the portable-terminal storage unit, the reference-posted- material image being an image of posted material (the photographing data authentication system 10 is used for authentication of a posted photo. In this operation example, a photographer posts a photograph (photographing data) posted on a publication such as a magazine or a website on the Internet using the information processing apparatus 200. The photographic data authentication device 100 acquires the photographic data related to the posting and determines whether it is correct. In this example of operation, “whether or not the photograph was actually taken” is used in addition to the identity (whether or not the person is), the location and the date and time as the judgment data of the photographing data. The determination as to whether or not the image has actually been taken is made by determining the degree of similarity of the taken data, para 0022; information processing apparatus 200 is a camera equipped mobile phone and storage unit 220, para 0012). Ogoshi et al. also discloses determines whether or not the viewed image is valid on the basis of the similarities; determines the viewing by the user as valid viewing in the case where it is determined that the viewed image is valid; and determines the viewing by the user as illegitimate viewing in the case where it is determined that the viewed image is not valid (the photographic data authentication device 100 acquires the photographic data related to the posting and determines whether it is correct. In this example of operation, 
However, the cited references do not teach or fairly suggest the combination of claimed elements in claim 1, such as, thereby determining whether or not the posted material in the reference-posted-material image is captured within a predetermined area in the image of the captured space; captures a viewed image, which is an image of a space including the posted material captured within the area as well as a peripheral portion of the posted material, if it is determined that the posted material is captured within the area; generates, by comparing the image of the posted material in the viewed image with the reference-posted- material image for the posted material, normalization information for normalizing the viewed image with reference to the reference-posted-material image; and sends a viewing confirmation request including the viewed image, the normalization information, and the portable- terminal position information to the server by using the portable-terminal communication unit. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance. Claims 7, 9 and 11 are allowable by analogy.
Additionally, the cited references do not teach or fairly suggest the combination of claimed elements in claim 1, such as, and the server control unit receives the viewing confirmation request by using the server communication unit; determines whether or not the viewed image included in the viewing confirmation request has been tampered with; determines the viewing by the user as illegitimate viewing in the case where it is determined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Daniella M. DiGuglielmo/Examiner, Art Unit 2664        		  /NANCY BITAR/Primary Examiner, Art Unit 2664